Filed 12/16/14 P. v. Russell CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B254572
                                                                            (Super. Ct. No. 1450017)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

NATHAN ALLEN RUSSELL,

     Defendant and Appellant.


                   Nathan Allen Russell appeals an order of probation granted after he
expressly waived his constitutional rights and pleaded nolo contendere to possession of
methamphetamine, and misdemeanor possession of a drug injection or ingestion device.
(Health & Saf. Code, §§ 11377, subd. (a), 11364, subd. (a).) The trial court suspended
imposition of sentence and placed Russell on formal probation for 36 months pursuant to
Penal Code section 1210.1. Terms and conditions of probation included enrollment in a
drug treatment program and payment of various fines and fees.
                   We appointed counsel to represent Russell in this appeal. After counsel's
examination of the record, she filed an opening brief raising no issues.
                   On August 11, 2014, we advised Russell by mail that he had 30 days within
which to personally submit any contentions or issues that he wished to raise on appeal.
We have not received a response.
              We have reviewed the entire record and are satisfied that Russell's attorney
has fully complied with her responsibilities and that no arguable issue exists. (People v.
Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                             2
                                Patricia L. Kelly, Judge

                       Superior Court County of Santa Barbara

                           ______________________________


            Miriam R. Arichea, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                           3